Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a second non-final rejection.

Status of the Claims
Claims 2 – 4, 6 – 8, 10 – 11, 14 – 17, 21, 24, 27 – 28, 31, 33 – 35, 37, and 41 – 42 have been cancelled. Claims 1, 39, and 43 have been amended. Claims 5, 9, 12 – 13, 18 – 20, 22 – 23, 25 – 26, 29 – 30, 32, 36, 38, and 40 are as previously presented. Therefore, claims 1, 5, 9, 12 – 13, 18 – 20, 22 – 23, 25 – 26, 29 – 30, 32, 36, 38 – 40, and 43 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 6/16/2021 has been entered. Applicant’s amendment overcomes the previously set-forth objections to claims 39 and 43.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites, “wherein the first tube defines a central axis thereof.” However, claim 1, from which claim 20 depends, also recites, “wherein the first tube defines a first central axis.” It is unclear whether the “central axis” of claim 20 is intended to be the same axis as the “first central axis” of claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 18, 20, 36, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schevets (WO 2013/163398).
Regarding claim 1, Schevets discloses a method of forming a tubular structure including a first tube and a second tube (see annotated Fig. 1A showing the tubular structure including a first tube and a second tube) comprising the steps of:
successively depositing layers of a first material and at least partially melting at least a portion of each deposited layer of the first material at predetermined locations to form the first tube, wherein the first tube defines a first central axis; and successively depositing layers of a second material and at least partially melting at least a portion of each deposited layer of the second material at additional predetermined locations to form the second tube, wherein the second tube defines a second central axis transverse to the first central axis and is attached to the first tube at an intersection (see annotated Fig. 1A, showing a first central axis of the first tube, and a second central axis of the second tube; “laser sintering methods may be used to produce plastic or metal parts by depositing material with the thermal 

    PNG
    media_image1.png
    944
    458
    media_image1.png
    Greyscale

Fig. 1A of Schevets

Regarding claim 18, Schevets discloses wherein the at least partially melting steps include forming projections extending from either one or both of the first tube and the second tube (“Each of the 

Regarding claim 20, Schevets discloses wherein the first tube defines a central axis thereof, and wherein the at least partially melting steps form an end of the first tube, the end extending in a direction transverse to the central axis (see annotated Fig. 1A).

Regarding claim 36, Schevets discloses wherein the first material and the second material are the same material (“A method of manufacturing a heat exchange tube, said method comprising: using a computer-based system to operate upon data that corresponds to a geometric configuration of said tube; and configuring a forming device to deposit a material and receive instructions related to said data such that upon said receipt, said forming device builds up said tube with said material” [claim 1 of Schevets]; since the tube is built up with “said material,” this indicates both the first tube and second tube of Schevets are built with the same material).

Regarding claim 43, Schevets discloses a method of forming a tubular structure including a first tube and a second tube (see annotated Fig. 1A showing the tubular structure including a first tube and a second tube) comprising the steps of: depositing a first layer of a material onto a substrate; at least partially melting at least part of the deposited first layer of the material at predetermined locations; depositing successive layers of the material onto previously deposited and at least partially melted layers of the material; and at least partially melting at least part of each of the successive layers of the material at additional predetermined locations to form the first tube defining a first central axis and intersected with the second tube defining a second central axis transverse to the first central axis (see annotated Fig. 1A; “laser sintering methods may be used to produce plastic or metal parts by depositing material with the thermal aid of a laser” [0021]; “each layer L of a desired workpiece W is printed” [0021], “workpiece W is preferably tube 10” [0021]; ““the 3D formation of such a tube 10 includes layer-by-layer formation of one or all of the exterior lattice structure 18, interior lattice structure 14 and the tubular wall” [0013]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 12 – 13, 18, 20, 25, 36, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2011/0014081) in view of Schevets (WO 2013/163398).
Regarding claim 1, and as an alternative to the 102 rejection of claim 1, Jones discloses a method of forming a tubular structure including a first tube comprising the steps of:
successively depositing layers of a first material and at least partially melting at least a portion of each deposited layer of the first material at predetermined locations to form the first tube (Figs. 17A and 17B show a tubular structure (including a first tube) that was created using a plurality of the “unit cells” shown in Fig. 15A using SLM, in which layers of material are deposited and scanned to build the final product [0101], [0029]; SLM is an abbreviation for selective laser melting; the method of producing the tubular structure “preferably includes depositing a first layer of a powder .... The laser beam scans the powder layer to form a portion of a plurality of predetermined unit cells” [0012]; “The method also preferably includes depositing at least one additional layer of the powder onto the first layer and repeating the step of scanning the additional layers with a laser beam for at least one of the deposited layers in order to continuing forming the predetermined unit cells” [0014]; “scanning process may be preformed to selectively melt the powder to form portions of a plurality of predetermined unit cells. The scanning process includes scanning a laser beam onto the metal powder” [0009]).
Jones does not expressly disclose forming a tubular structure including a first tube, wherein the first tube defines a central axis, and a second tube, and successively depositing layers of a second material and at least partially melting at least a portion of each deposited layer of the second material at additional predetermined locations to form the second tube, wherein the second tube defines a second central axis transverse to the first central axis and is attached to the first tube at an intersection.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include forming a tubular structure including a first tube, wherein the first tube defines a central axis, and a second tube, and successively depositing layers of a second material and at least partially melting at least a portion of each deposited layer of the second material at additional predetermined locations to form the second tube, wherein the second tube defines a second central axis transverse to the first central axis and is attached to the first tube at an intersection. This is merely the application of a known technique of additive manufacturing to form a plurality of tubes, applied to a known method of additive manufacturing to form a single tube, yielding the predictable result of achieving an additively-manufactured structure with a desired shape. 

Regarding claim 5, Jones discloses wherein the at least partially melting steps include forming portions of a plurality of segments, and wherein the formed segments of the plurality of segments are attached to at least one other formed segment of the plurality of segments to define a plurality of open cells, the plurality of open cells forming a surface or surfaces of either one or both of the first tube and the second tube (Figs. 17A and 17B show a tubular structure (including a first tube) that was created using a plurality of the “unit cells” shown in Fig. 15A [0101] that are attached to each other to form a plurality of 
Figs. 17A and 17B do not expressly show wherein the segments are attached at vertices.
However, Fig. 3A shows a unit cell (“dodecahedron” [0093]-[0094]) that is used to create the plurality of unit cells shown in Fig. 3B. Fig. 3B shows that the unit cells of Fig. 3A comprise a plurality of segments attached to at least one other formed segment of the plurality of segments at vertices to define a plurality of open cells.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the segments are attached at vertices. Figs. 17A and 17B do not expressly show wherein the segments are attached at vertices due to the image quality of these figures. However the vertices of the unit cells may, in fact, be the attachment points of the plurality of unit cells for these figures. Regardless, whether the attachment point is at vertices of the unit cells, or some other portion of the unit cell, this would be a simple substitution of one known attachment location for another to obtain the predictable result of attaching a plurality of unit cells to form a plurality of open cells that form a surface of a tube.

Regarding claim 9, Jones discloses wherein some of the open cells are larger than some of the other open cells (“the process can be used to build on a solid base or core with an outer porous surface, the porosity of which is constant or which varies” [0075]; “pore size and pore size distribution can be controlled from one location on the structure to another” [0082]).

Regarding claim 12, Jones discloses wherein the at least partially melting steps form a fully dense region of the first material between open cells of the plurality of open cells in the first tube (“Unit cells can be space filling, all the space within a three-dimensional object is filled with cells, or interconnected where there may be some space left between cells but the cells are connected together by their edges” [0085]).

Regarding claim 13, Jones does not expressly disclose wherein the fully dense region extends from the first tube to the second tube such that the fully dense region is also in the second tube.
However, as described in the rejection of claim 1, Schevets discloses forming a tubular structure including a first tube and a second tube. As described in the rejection of claim 12, Jones discloses forming a fully dense region between open cells of the plurality of open cells.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the fully dense region extends from the first tube to the second tube such that the fully dense region is also in the second tube. Since Jones discloses forming a fully dense region, it would be obvious to form a fully dense region at any desired location, such as in a second tube, in order to achieve a desired density of various portions of the object being fabricated. Furthermore, Jones recites, “The pore density, pore size and pore size distribution can be controlled from one location on the structure to another” [0082].

Regarding claim 18, and as an alternative to the 102 rejection of claim 18, Jones discloses wherein the at least partially melting steps include forming projections extending from either one or both of the first tube and the second tube (“The unit cell can be open or complete at the surface of the construct to produce a desired effect. For instance, open cells with truncated lattice struts produce a surface with a porosity and impart the surface with some degree of barb” [0087]; a surface with “some degree of barb” indicates a projection extends from the surface).

Regarding claim 20, and as an alternative to the 102 rejection of claim 20, Jones does not expressly disclose wherein the first tube defines a central axis thereof, and wherein the at least partially melting steps form an end of the first tube, the end extending in a direction transverse to the central axis.
Schevets discloses wherein the first tube defines a central axis thereof, and wherein the at least partially melting steps form an end of the first tube, the end extending in a direction transverse to the central axis (see annotated Fig. 1A of Schevets).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least partially melting steps form an end of the first 

Regarding claim 25, Jones discloses wherein either one or both of (i) the first tube has varying cross-sections along a first tube length thereof, the cross-sections of the first tube defining a plane perpendicular to a central axis of the first tube, and (ii) the second tube has varying cross-sections along a second tube length thereof, the cross-sections of the second tube defining a plane perpendicular to a central axis of the second tube (Fig. 17A shows that there exists varying cross-sections along the tube shown in Fig. 17A, the cross-sections of the tube defining a plane perpendicular to a central axis of the tube).

Regarding claim 36, and as an alternative to the 102 rejection of claim 36, Jones does not expressly disclose wherein the first material and the second material are the same material.
Schevets discloses forming a tubular structure including a first tube and a second tube (see annotated Fig. 1A), wherein the first material and the second material are the same material (“A method of manufacturing a heat exchange tube, said method comprising: using a computer-based system to operate upon data that corresponds to a geometric configuration of said tube; and configuring a forming device to deposit a material and receive instructions related to said data such that upon said receipt, said forming device builds up said tube with said material” [claim 1 of Schevets]; since the tube is built up with “said material,” this indicates both the first tube and second tube of Schevets are built with the same material).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first material and the second material are the same material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 43, and as an alternative to the 102 rejection of claim 43, Jones discloses a method of forming a tubular structure including a first tube comprising the steps of: depositing a first layer of a material onto a substrate; at least partially melting at least part of the deposited first layer of the material at predetermined locations; depositing successive layers of the material onto previously deposited and at least partially melted layers of the material; and at least partially melting at least part of each of the successive layers of the material at additional predetermined locations to form a first tube (Figs. 17A and 17B show a tubular structure (including a first tube) that was created using a plurality of the “unit cells” shown in Fig. 15A using SLM, in which layers of material are deposited and scanned to build the final product [0101], [0029]; SLM is an abbreviation for selective laser melting; the method of producing the tubular structure “preferably includes depositing a first layer of a powder .... The laser beam scans the powder layer to form a portion of a plurality of predetermined unit cells” [0012]; “The method also preferably includes depositing at least one additional layer of the powder onto the first layer and repeating the step of scanning the additional layers with a laser beam for at least one of the deposited layers in order to continuing forming the predetermined unit cells” [0014]; “scanning process may be preformed to selectively melt the powder to form portions of a plurality of predetermined unit cells. The scanning process includes scanning a laser beam onto the metal powder” [0009]).
Jones does not expressly disclose form forming a tubular structure including a first tube defining a first central axis and intersected with a second tube defining a second central axis transverse to the first central axis.
Schevets discloses forming a tubular structure including a first tube defining a first central axis and intersected with a second tube defining a second central axis transverse to the first central axis (see annotated Fig. 1A, showing a first tube defining a first central axis and intersected with a second tube defining a second central axis transverse to the first central axis).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include forming a tubular structure including a first tube defining a first central axis and intersected with a second tube defining a second central axis transverse to the first central axis. This is merely the application of a known technique of additive manufacturing to form a . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jones / Schevets in view of Sharp et al. (US 2012/0215310).
Regarding claim 19, Jones does not expressly disclose wherein at least some of the projections are curved struts.
Sharp is related to porous biocompatible structures, and a method of forming these structures [Abstract], which is in the same field of endeavor as Applicant’s invention (Applicant’s specification at [0002], [0007]-[0009]). Sharp discloses the formation of curved struts (“Referring to FIGS. 13A-13M, the present invention also provides for embodiments that reduce the effect of stress risers by incorporating curved struts into the porous structures” [0094]). The curved struts can be formed by melting [0024].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least some of the projections are curved struts. Curved struts “reduce the effect of stress risers” [0094], which “are common points of structural failure” [0086], as recognized by Sharp.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jones / Schevets in view of Medina et al. (US 2010/0291401).
Regarding claim 22, Jones / Schevets does not expressly disclose wherein the end is solid and extends within and around an entirety of the perimeter of the first tube.
Medina is related to a method of making a three-dimensional structure by melting of layers [Abstract], for biomedical applications [0005], which is in the same field of endeavor as Applicant’s invention (Applicant’s specification at [0002], [0007]-[0009]). Medina discloses the formation of “monolithic mesh and solid (fully dense) components” by “layer manufacturing” [0107]. Medina further discloses the use of software packages for forming the three-dimensional structures, and states that “Density variations can be achieved in any mesh design by varying the truss dimensions (diameter and spacing) and geometries” [0064].
.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Schevets (WO 2013/163398).
Regarding claim 23, Schevets discloses the invention of claim 1 as described in the 102 rejection of claim 1, above.
Schevets does not expressly disclose wherein at least one portion of the first tube and at least one portion of the second tube are formed by the step of at least partially melting a deposited layer of the first material.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least one portion of the first tube and at least one portion of the second tube are formed by the step of at least partially melting a deposited layer of the first material. Schevets discloses, “Additive manufacturing (also known as solid free form fabrication (SFF) or free form fabrication (FFF), rapid prototyping, rapid manufacturing, layered manufacturing or three-dimensional printing) involves joining materials to make objects from 3D model (such as computer-aided design (CAD)) data. In a common form, the object is built up layer upon layer as part of a printing process” [0005]. The claimed limitation involves slicing a 3D model in a particular direction and performing the additive layer manufacturing using those slices/layers. Schevets does not expressly disclose the direction in which the 3D model of tube 10 is sliced. However, there are a finite number of ways to slice a 3D model such that the object on which the 3D model is based can be fabricated using additive layer manufacturing. Therefore, it would be obvious to try performing the claimed step wherein at least one portion of the first tube and at least one portion of the second tube are formed by the step of at least partially melting a deposited layer of the first material, since there is a reasonable expectation of successfully fabricating the desired additively-manufactured object using this solution.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Jones / Schevets in view of McMahan et al. (US 2015/0239046).
Regarding claim 26, Jones / Schevets does not expressly disclose wherein each separate at least partially melting step to form the first tube forms a complete cross-section of the first tube.
McMahan is related to an additive manufacturing method of forming a component comprising a tube (Figs. 2 and 3 show the component; “Direct Metal Laser Sintering (DMLS), Direct Metal Laser Melting (DMLM), Selective Laser Sintering (SLS), Electron Beam Melting (EBM), or any other appropriate additive manufacturing process” [0021]). McMahan discloses, “the acts represented by blocks 92-95 may include providing additional types of powders (e.g., different metals/alloys/ceramics) into the chamber, and incorporating those powders into certain portions/regions of the component being manufactured. Indeed, such techniques may be used to produce, for example, the embodiment depicted in FIG. 7. Thus, upon provision of a suitable amount of energy, the powder is coalesced (block 96) into a physical cross-section having the geometry of the digital cross-section defined in accordance with block 90. All or a portion of the method 88 (e.g., the process from block 92 through block 96) may be repeated to produce successive layers or slices from the digital cross-sections, each layer or slice having one or more of the first layer 50, second layer 52, or intermediate layer 54, and each cross-section is physically built on top of the preceding cross-section until the turbomachine component is built as a physical replica of the solid model.” [0050]. Fig. 7 is a cross-sectional view of the component of Fig. 3, and shows a tube.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein each separate at least partially melting step to form the first tube forms a complete cross-section of the first tube. This is merely the application of a known technique to a known method of additive manufacturing to yield the predictable result of forming an additively-manufactured tubular structure.

Claims 29 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jones / Schevets in view of Johnson et al. (US 2016/0175085).
Regarding claim 29, Jones does not expressly disclose depositing an additional material different from the first material with or within at least one of the deposited layers of the first material; and

Johnson is related to an endoluminal filter [Title] that can be fabricated by and additive layer manufacturing process such as “sintering (SLS and DMLS)” or “melting (EBM and DMP)”. Johnson solves the same problem as the Applicant, which is to provide a radiopaque marker on device such that the marker can be detected during X-ray imaging (Applicant’s specification at [0173]; Johnson at [0254]). Johnson discloses depositing a radiopaque marker such as bead 1002 [0254], [0255], wherein bead 1002 can be fixed to a structure by “thermal fusing” [0262]; “radiopaque materials used may include ... platinum ...” [0254]; platinum is a material different from the materials disclosed by Jones that can be utilized for fabricating the tube of Jones (Jones discloses that titanium [0075], for example, can be the material utilized in the additive manufacturing process)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include depositing an additional material different from the first material with or within at least one of the deposited layers of the first material; and at least partially melting at least a portion of the deposited additional material at predetermined marker locations to form radiopaque markers, wherein the radiopaque markers, upon formation of the first tube and the second tube, either one or both of (i) are at a surface of either one or both of the first tube and the second tube or (ii) extend from either one or both of the first tube and the second tube. This allows for locating the device using X-ray imaging. Both Jones and Johnson disclose devices that are utilized internally to a human body, and therefore it would be desired to be able to locate the device with X-ray imaging using a radiopaque marker. It is noted that while Johnson does not expressly disclose a tube, and therefore does not expressly disclose wherein the radiopaque markers are located on a tube, it would be obvious to position the radiopaque marker of Johnson at any desired location of a device that is utilized internally to a human body, such as on the tube of Jones.

Regarding claim 30, Jones does not expressly disclose wherein the additional material includes a predetermined amount of platinum corresponding to a desired level of radiopacity of the radiopaque markers.
Johnson discloses wherein the additional material includes a predetermined amount of platinum corresponding to a desired level of radiopacity of the radiopaque markers (“radiopaque materials used may include ... platinum ...” [0254];  “sizes ... used for the radiopaque portions of the device may impact the fluorogenic visibility of the device” [0256]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the additional material includes a predetermined amount of platinum corresponding to a desired level of radiopacity of the radiopaque markers. The use of a desired level of radiopacity impacts “the fluorogenic visibility of the device” [0256], and therefore allows the radiopaque marker to be adequately imaged using X-ray imaging.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Jones / Schevets in view of Wang et al. (US 2016/0338626).
Regarding claim 32, Jones / Schevets does not expressly disclose forming a first dielectric layer onto an at least partially melted layer of either one or both of the first material and the second material after at least partially cooling such partially melted layer; depositing a conductive material onto the formed dielectric layer; and at least partially melting at least a portion of the deposited conductive material at predetermined conductive locations to form a patterned conductive layer, wherein the patterned conductive layer, upon formation of the first tube and the second tube, is on or embedded in either one or both of the first tube and the second tube.
Wang is related to salivary biosensors [Title] that can be produced using additive manufacturing [0081]. Wang solves the same problem as the Applicant, which is to provide a sensor on a device that is utilized internally to a human body (Applicant’s specification at [0174]; Wang at [Abstract]). Wang discloses a mouthguard (Fig. 1B) comprising a sensor device formed from “substrate 101 including an electrically insulative material” [0042] and “an electrically conductive material 106 disposed on the substrate 101” [0042]; note: an “electrically insulative material” is a dielectric material. Wang further 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include forming a first dielectric layer onto an at least partially melted layer of either one or both of the first material and the second material after at least partially cooling such partially melted layer; depositing a conductive material onto the formed dielectric layer; and at least partially melting at least a portion of the deposited conductive material at predetermined conductive locations to form a patterned conductive layer, wherein the patterned conductive layer, upon formation of the first tube and the second tube, is on or embedded in either one or both of the first tube and the second tube. The inclusion of the dielectric layer and conductive material results in a sensor being provided on a device that is utilized internally to a human body. Note, while Wang does not expressly disclose a cooling step as claimed, it would be obvious to one of ordinary skill in the art to include a cooling step such that the sensor could be positioned at a desired location. It is further noted that while Wang does not disclose wherein the sensor is on a tube, Jones / Schevets discloses the tubular structure as described in the rejection of claim 1.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Jones / Schevets in view of Feinberg et al. (US 2016/0167312).
Regarding claim 38, Jones / Schevets does not expressly disclose wherein later layers of the successively deposited layers that have been at least partially melted are below earlier such layers relative to the ground.
Feinberg is related to additive manufacturing of embedded materials [Title], such as a tubular structure including a first tube and a second tube as shown in Fig. 6. Feinberg discloses wherein later layers of successively deposited layers that have been at least partially melted are below earlier such layers relative to the ground (“EFM is more similar to Fused Deposition Modeling (FDM), but in FDM, material is deposited on top of a previously deposited layer, which provides the necessary mechanical support to build multiple layers since this process occurs in an environment with no buoyant or conformal supports and requires the co-printing of supporting structures. In contrast, EFM deposits material near 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein later layers of the successively deposited layers that have been at least partially melted are below earlier such layers relative to the ground. This is merely a simple substitution of one know additive manufacturing technique for another (building layers using a bottom-to-top method versus a top-to-bottom method) to yield the predictable result of forming an additively-manufactured structure. It is also noted that the claimed limitation, “wherein later layers of the successively deposited layers that have been at least partially melted are below earlier such layers relative to the ground” can be achieved simply by rotating by 180 degrees a finished component that has been built using a bottom-to-top method. In other words, the claimed language does not require that later layers are fabricated below earlier layers during the process.

Claims 39 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Jones / Schevets in view of Weiss et al. (US 2016/0199201).
Regarding claim 39, Jones discloses a method of forming a tubular structure including a first tube comprising the steps of: depositing a first layer of a material onto a substrate; at least partially melting at least part of the deposited first layer of the material at predetermined locations; depositing successive layers of the material onto previous layers of the material; and at least partially melting at least part of each of the successive layers of the material at additional predetermined locations to form the first tube (Figs. 17A and 17B show a tubular structure (including a first tube) that was created using a plurality of the “unit cells” shown in Fig. 15A using SLM, in which layers of material are deposited and scanned to build the final product [0101], [0029]; SLM is an abbreviation for selective laser melting; the method of producing the tubular structure “preferably includes depositing a first layer of a powder .... The laser beam scans the powder layer to form a portion of a plurality of predetermined unit cells” [0012]; “The method also preferably includes depositing at least one additional layer of the powder onto the first layer and repeating the step of scanning the additional layers with a laser beam for at least one of the deposited 
Jones does not expressly disclose forming a tubular structure including the first tube intersected with the second tube. 
Schevets discloses forming a tubular structure including a first tube intersected with a second tube (see annotated Fig. 1A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include forming a tubular structure including the first tube intersected with the second tube. This is merely the application of a known technique of additive manufacturing to form a plurality of tubes, applied to a known method of additive manufacturing to form a single tube, yielding the predictable result of forming an additively-manufactured structure with a desired shape.
Jones / Schevets does not expressly disclose the first tube including at least a first segment overlapping a second segment and underlapping a third segment.
Weiss is related to a method of additively manufacturing a prosthetic device, which is in the same field of endeavor as Applicant’s invention (Applicant’s specification at [0097], and title). Weiss discloses using an additive manufacturing process, such as direct metal laser sintering [0038], to form a structure (see Fig. 1, element 40) comprising “a series of interconnected links 41” [0025], also referred to as “chainmail links 41” [0025]. Annotated Fig. 10, below, shows chainmail links 41, and shows a first segment overlapping a second segment and underlapping a third segment. It is noted that Applicant’s claim 40, which depends from claim 39, recites, “wherein the third segment is the second segment such that the first segment underlaps and overlaps the second segment.” Therefore, claim 39 is open to wherein the third segment is the second segment, which is shown in Fig. 10 of Weiss.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first tube including at least first segment overlapping a second segment and underlapping a third segment. The inclusion of a first segment overlapping a second segment and underlapping a third segment (which Weiss describes as a “chainmail” configuration) allows for forming a structure that can have a “mechanical compliance” that can be varied as desired, by setting 

    PNG
    media_image2.png
    384
    600
    media_image2.png
    Greyscale

Fig. 10 of Weiss

Regarding claim 40, Jones does not expressly disclose wherein the third segment is the second segment such that the first segment underlaps and overlaps the second segment.
Weiss discloses this limitation as described in the rejection of claim 39 above, and it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this limitation for the same reasons as stated in the rejection of claim 39.

Response to Arguments
Applicant's arguments filed 6/16/2021 have been fully considered.
On page 8, Applicant has argued against the 102 rejections with regard to the Schevets reference, and the 103 rejections with regard to the Potter reference. The previously-cited Potter reference has not been cited by the Examiner in this Office action. In view of Applicant’s amendment, the previously set-forth 102 rejections over Schevets are withdrawn. However, new grounds of rejection, including a new interpretation of the tubular structure of Fig. 1A of Schevets, are made in view of Applicant’s amendment.
Applicant’s arguments, see pages 8 – 9 with respect to the rejection of claim 39, have been fully considered and are persuasive. Therefore, the rejection of claim 39, as well as the rejections of claims 19, 22, and 40, have been withdrawn. New grounds of rejection have been made for claims 19, 22, 39, and 40.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073.  The examiner can normally be reached on M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/E.M.S./             Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/             Supervisory Patent Examiner, Art Unit 3761